DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The examiner recognizes that all original objections previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below.

Response to Arguments
Applicant's arguments filed March 17th, 2022 have been fully considered but they are not persuasive. On pages 10-11 of the Applicant’s Remarks document, in the Claim Rejections – 35 § 103, Applicant argues that Guo, Tanaka, and Wang do not disclose multiple limitations found in claims 1 and 4-18. The Applicant goes on to argue that Ding does not overcome the deficiencies of Guo, Tanaka and Wang and does not teach or suggest the claims 2-3, 10-11, and 19-20. The examiner respectfully disagrees and states that Guo, Tanaka, Wang and Ding teach all of the limitation of the claims as they are currently presented for at least the reasons stated below.
Regarding Applicant’s arguments against Guo,
Applicant argues that Guo does not identify points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the first route and the second route. The Examiner respectfully disagrees, stating that Guo teaches identifying unmatched data points in in Fig. 7. As the vehicle travels on a set path, a mobile device equipped to the vehicle is acquiring location and status data of the vehicle. The goal of the invention disclosed in Guo is to update stored map data with updated map data obtained though manual surveillance. Any new data acquired by the vehicle is compared to the data stored in the database and when corresponding data is not found it is considered unmatched and the stored map data is updated. (Guo: Column 8, Line 61 – Column 9, Line 15). The comparison is conducted using the accuracy of the generated map data compared to the stored map data. If the accuracy of the generated data is higher than the stored data, the system recognizes that the stored data needs to be updated. From there the system compares road features to check if the features in the generated data matches what exists in the stored data and if not, the stored map data is updated accordingly as a result of those specific data points being unmatched.
Applicant also argues that Guo does not aggregate candidate transition points using a clustering algorithm, and that Guo does not aggregate the plurality of candidate transition points by applying a clustering algorithm. The Examiner respectfully disagrees, stating that in FIG. 7, Item S225 Guo discloses the use of the “Least Square Method” To extract feature points. The Least Square Method is a known clustering algorithm in the art which is used for minimizing error or variance of data points. Guo utilizes the Least Square Method to extract feature points from extracted GPS data (Guo: Column 8, Lines 32-37) and therefore satisfies the conditions of aggregating candidate data points using a clustering method. 
Applicant also argues that Guo does not obtain candidate transition points between the first route and the second route from the plurality of unmatched points on the digital map and that Guo does not classify a first cluster of points from the aggregated cluster of points as being transition points between the first route and the second route based on a confidence level being above a first threshold. The Examiner Respectfully disagrees, stating that Guo teaches the classification of data points from the aggregated cluster based on a confidence threshold. Guo utilizes a spline curve to classify the data points along the path of the vehicle. The spline curve is corrected using unmatched data points as correction points as shown in Fig. 21(a). The correction points in Guo act as transition points as they transition from one point to the next and therefore satisfies the conditions presented by the limitations. Guo also assigns an accuracy value to both the stored map data and generated map data to be used when comparing the two. An accuracy value can be interpreted as synonymous to a confidence value as higher accuracy is the same as having higher confidence in the data. The stored map data is only updated when the accuracy value of the generated map data is higher which is equivalent to surpassing a confidence threshold (Guo: Column 8, Lines 14-26), therefore satisfying the conditions set forth by the claim imitations as written. 
For at least these reasons, the arguments presented by the applicant against Guo are overcome.
  
Regarding applicant’s arguments against Tanaka, 
Applicant argues that Tanaka does not obtain points that are unmatched to the stored route trajectory along the first route and the second route and that Tanaka clearly does not obtain candidate transition points from the digital map. The Examiner respectfully disagrees, stating that Tanaka obtains candidate transition points from a digital map as the system disclosed in Tanaka receives a digital map from satellite systems and attempts to match the data points of that map with ground reference points, correcting those that do not match. (Tanaka: Column 6, Lines 38-56) The system is able to acquire GPS map data as necessary and perform matching corrections on any stretch of area deemed necessary at the time, including one or more routes. as all of the data points that the disclosed system gathers are transition points because each point leads to the next point in the sequence. The system is also capable of obtaining the digital map data as a series of continuous data (Tanaka: Column 6, Lines 53-56) which accounts for the necessary candidate transition points of the claim limitations due to the nature of the digital map data being a series where one data point leads to the next in sequence. 
For at least these reasons, the arguments presented by the applicant against Tanaka are overcome.

Regarding applicant’s arguments against Wang, 
Applicant argues that “Wang does not automatically adjust the stored route trajectory based on the classification of the first cluster of points as transition points between the first route and the second route.” The Examiner respectfully disagrees, stating that the system disclosed in Wang selects clusters of unmatched GPS traces (data points) for analysis. (Wang Paragraph [0045]-[0046]) The system analyzes the cluster of GPS data points and utilizes different algorithms to determine connection points between the GPS data and stored map data in order to find connecting paths between the stored road map data and the new road that is being analyzed. The stored map data is then updated with the new road/route. (Wang: Paragraph [0048]-[0049]) Finally, the system updates the map database with the new data while notifying users of the addition. The user then checks to make sure that the new map data is accurate and confirms the update/ change if it is. (Wang: Paragraph [0050]) 
For at least these reasons, the arguments presented by the applicant against Wang are overcome.

Regarding applicant’s arguments against Ding, 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	The Examiner recognizes Applicant’s request to hold the Double Patenting rejection in abeyance until allowance. The Double Patenting rejection is not withdrawn and an updated rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Tao, et al. (US 8359156; hereinafter Guo, of record in IDS) in view of Tanaka; Isahiko (US 6470265; hereinafter Tanaka, of record in IDS) and further in view of Wang; Yin, et al. (US 20140278055; hereinafter Wang, of record in IDS).
Regarding Claim 9, Guo teaches
A device…comprising: (Guo: Column 5, lines 33-35)
a processing unit; (Guo: Fig. 2 (item 11); computing unit is a processor)
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, causing the device to perform: (Guo: Fig. 2 (item 12 and 13); storage unit is a memory)
obtaining positioning data from a positioning device carried on a traveling object traveling on a first route and a second route, the second route being different from the first route; (Guo: Fig. 4 (step S202-S205), Fig. 7 (step S222) and Fig. 11; the two routes being different from one another would be the two routes (one going up and the other going down) disclosed in Fig. 11)
mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along the first route and the second route; (Guo: Fig. 11)
identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the first route and the second route; (Guo: Fig. 7 (item S227) and Fig. 22)
…
aggregating the plurality of candidate transition points by applying a clustering algorithm; (Guo: Fig. 7 (item S225))
	classifying a first cluster of points from the aggregated cluster of points as being transition points between the first route and the second route based on a confidence level being above a first threshold; (Guo: Fig. 7 (item S227-S229)) and
…
Guo does not teach
…tracking the route trajectory of a traveling object…
…
obtaining candidate transition points between the first and second routes from the plurality of unmatched points on the digital map;
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points between the first route and the second route. 
However in the same field of endeavor, Tanaka teaches
obtaining candidate transition points between the first route and the second route from the plurality of unmatched points on the digital map; (Tanaka: Figure 2-5 and 9)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device that can obtain and map positioning data and using that data to identify and cluster points of interest of Guo with the obtaining of candidate transition points of Tanaka for the benefit of the user being able to operate the vehicle to drive more comfortably and without tiring so much. (Tanaka: Column 1, lines 26-27)

The combination of Guo and Tanaka does not teach
…tracking the route trajectory of a traveling object…
…
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points between the first route and the second route. 
However in the same field of endeavor, Wang teaches
…tracking the route trajectory of a traveling object… (Wang: Fig. 1 and 4)
...
automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points between the first route and the second route. (Wang: Paragraph [0048]-[0049])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the position data gathering and mapping and the obtaining of transition points of Guo and Tanaka with the tracking route trajectory of Wang for the benefit of avoiding errors that could occur if the work were done by humans. (Wang: Paragraph [0001])

Regarding Claim 12, the combination of Guo, Tanaka and Wang teaches
The device of claim 9… 
Wang further teaches
…further comprising determining a first travel distance from the first cluster of points to a predetermined reference transition along the first route, the predetermined reference transition representing a transition between the first route and the second route (Wang: Paragraph [0055]-[0058]; the transition point disclosed in the reference would be the intersection between two routes that was register in the map data. The system registers the distance from the intersection location to the two routes. If the distance is two great, the system flags the intersection for correction, stating that the intersection does not exist.) ; and determining a second travel distance from the predetermined reference transition to the first cluster of points along the second route routes (Wang: Paragraph [0055]-[0058]; the transition point disclosed in the reference would be the intersection between two routes that was register in the map data.); determining a difference between the first and second travel distances (Wang: Paragraph [0055]-[0058]; The system registers the distance from the intersection location to the two routes. If the distance is two great, the system flags the intersection for correction, stating that the intersection does not exist.); and in response to the difference being below a threshold difference, verifying that the first cluster of points are transition points. (Wang: Paragraph [0045]-[0047], [0055]-[0058]; The system registers the distance from the intersection location to the two routes. If the distance is two great, the system flags the intersection for correction, stating that the intersection does not exist. In this case, the distance threshold would act as an inverse confidence threshold. As the distance become greater the confidence becomes less and when the distance threshold is reached, the confidence that there is an intersection becomes zero. The system will also only cluster together GPS traces who fall within a ore-determined tolerance when using an agglomerative clustering algorithm.)
The motivation to combine Guo and Tanaka with Wang is the same as stated for Claim 1 above.

Regarding Claim 13, the combination of Guo, Tanaka and Wang teaches
The device of claim 9… 
Guo and Wang further teach
	…wherein the classifying comprises: 
	Classifying a second cluster of points from the aggregate cluster of points as being a plurality of traveling points based on the confidence level being below the first threshold; (Wang: Paragraph [0036]-[0037])
	determining a first direction for the plurality of traveling points by: (Wang: Paragraph [0062]-[0064])
		determining a dominant direction of the plurality of traveling points with respect to the first cluster of points, a distance between each of the plurality of traveling points and the first cluster of points being below a third threshold distance, the second plurality of traveling points representing movements along the first route and the second route; and (Wang: Paragraph [0055]-[0056] and [0062]-[0064])
		determining the first direction at least in part based on the dominant direction of the plurality of traveling points. (Guo: Column 12, lines 13-end and Figure 9) 
	The motivation to combine Guo and Tanaka with Wang is the same as stated for Claim 1 above.

Regarding Claim 14, the combination of Guo, Tanaka and Wang teaches
The device of claim 13…
Guo further teaches
	…wherein the instructions further cause the device to: 
	selecting, from among the plurality of traveling points, a traveling point having a second direction other than the dominant direction; and (Guo: Column 9, lines 4-15)
adjusting the second direction of the selected traveling point based on the dominant direction. (Guo: Column 9, lines 16-20)

Regarding Claim 15, the combination of Guo, Tanaka and Wang teaches
The device of claim 14… 
Wang further teaches
	…wherein the instructions further cause the device to: 
in response to determining that one of the unmatched points is located on one of the first route and the second route, classifying the unmatched point as a traveling point having the route direction of the located route. (Wang: Figure 5-7)
The motivation to combine Guo and Tanaka with Wang is the same as stated for Claim 1 above.

Regarding Claim 16, the combination of Guo, Tanaka and Wang teaches
The device of claim 13… 
Wang further teaches
…wherein the unmatched points are points separated from the first route or the second route by distances exceeding a first threshold distance, points located between the first route or the second route but inconsistent with the route directions, and points located on one of the first route or the second route but have directions inconsistent with the respective route directions. (Wang: Paragraph [0057] and Fig. 6-7)
The motivation to combine Guo and Tanaka with Wang is the same as stated for Claim 1 above.

Regarding Claim 17, the combination of Guo, Tanaka and Wang teaches
The device of claim 9…
Wang further teaches
…further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points. (Wang: Paragraph [0045]-[0047])
The motivation to combine Guo and Tanaka with Wang is the same as stated for Claim 1 above.

Regarding Claim 1, the claim is analogous to Claim 9 limitations and is therefore rejected under the same premise as Claim 9.
Regarding Claim 4, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.
Regarding Claim 5, the claim is analogous to Claim 13 limitations and is therefore rejected under the same premise as Claim 13.
Regarding Claim 6, the claim is analogous to Claim 14 limitations and is therefore rejected under the same premise as Claim 14.
Regarding Claim 7, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15.
Regarding Claim 8, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.
Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 20, the claim is analogous to Claim 12 limitations and is therefore rejected under the same premise as Claim 12.

Claims 2-3, 10-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Tanaka further in view of Wang and even further in view of Ding; Qiang, et al. (US 20160253407; hereinafter Ding).
Regarding Claim 10, the combination of Guo, Tanaka and Wang teaches
The device of claim 9,… 
The combination of Guo, Tanaka and Wang does not teach
…further comprising selecting a plurality of second clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the first route and the second route and the plurality of second clusters are generated from positioning data obtained from a single object traveling on the first route and the second route multiple times.
However in the same field of endeavor, Ding teaches
…further comprising selecting a second clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and a plurality of second clusters are generated from positioning data obtained from a single object traveling on the plurality of routes multiple times. (Ding: Paragraph [0003]-[0006] and [0060]-[0063], Fig. 2(a-d); as disclosed in the background, the points of interest are places where the user has visited and stayed multiple times. Routes are generated based on the habits of the user when traveling to these various points of interest. The system takes note of this and clusters the visits to form “hot areas” and “stay points.” For this to work, user must travel their different routes multiple times while using the system, therefore satisfying the limitation of a single object traveling the plurality of routes multiple times.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer program product of Guo, Tanaka and Wang with the point cluster analysis and confidence value assignation of Ding for the benefit of having points of interest that have a higher reliability and a higher reference value. (Ding: Paragraph [0019])

Regarding Claim 11, the combination of Guo, Tanaka and Wang teaches
The device of claim 10…
Wang further teaches
	…further comprising selecting, from among the plurality of second clusters of points, proximate clusters of points in which a distance between each of the selected plurality of second clusters of points and the first cluster of points is below a second threshold distance; and wherein in response to a number of the selected proximate clusters of points being above a threshold number, verifying that the first cluster of points are transition points.  (Wang: Paragraph [0045]-[0047]; The system will only cluster together GPS traces who fall within a ore-determined tolerance when using an agglomerative clustering algorithm.)
The motivation to combine Guo, Tanaka and Wang is the same as stated for Claim 1 above.

Regarding Claim 19, the combination of Guo, Tanaka and Wang teaches 
The computer program product of claim 18… 
Ding further teaches
…wherein the instructions, when executed on the device, cause the device to perform selecting a second clusters of points from the aggregated cluster of points, wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and a plurality of second clusters of points are stay point generated from positioning data obtained from a single object traveling on the plurality of routes multiple times (Ding: Paragraph [0003]-[0006] and [0060]-[0063], Fig. 2(a-d); as disclosed in the background, the points of interest are places where the user has visited and stayed multiple times. Routes are generated based on the habits of the user when traveling to these various points of interest. The system takes note of this and clusters the visits to form “hot areas” and “stay points.” For this to work, user must travel their different routes multiple times while using the system, therefore satisfying the limitation of a single object traveling the plurality of routes multiple times.); and selecting, from among the plurality of second clusters of points, clusters of points such that a distance between each of the selected clusters of points and the first cluster of points is below a second threshold distance, wherein in response to the number of the selected clusters of points being below a threshold number, determining that the confidence is below the threshold confidence. (Ding: Paragraph [0060]-[0063])
The motivation to combine Guo, Tanaka, and Wang with Ding is the same as stated in claim 10 above

Regarding Claim 2, the claim is analogous to Claim 10 limitations and is therefore rejected under the same premise as Claim 10.
Regarding Claim 3, the claim is analogous to Claim 11 limitations and is therefore rejected under the same premise as Claim 11.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 9-10, 15, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,429,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims can be mapped to a claim or a claim limitation of US Patent No. 10,429,189. See table below.

Claim (or claim limitation) of Present Application 
Corresponding limitation of US Patent 10,429,189 
Claim 1
A computer-implemented method for tracking the route trajectory of a traveling object comprising: 
obtaining positioning data from a positioning device carried on a traveling object traveling on a first route and a second route, the second route being different from the first route; 
mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along the first route and the second route; 




identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the first route and the second route; 






obtaining candidate transition points between the first route and the second route from the plurality of unmatched points on the digital map; 
aggregating the plurality of candidate transition points by applying a clustering algorithm; 







classifying a first cluster of points from the aggregated cluster of points as being transition points between the first route and the second route based on a confidence level being above a first threshold; and 








automatically adjusting the stored route trajectory based on the classification of the first cluster of points as transition points between the first route and the second routes.  
Claim 1
A computer-implemented method for tracking the route trajectory of a traveling object comprising: 
obtaining positioning data from a positioning device carried on each of a respective at least one traveling object traveling on a plurality of routes; 

mapping the positioning data into a plurality of points on a digital map, the digital map including a stored route trajectory along at least two of the plurality of routes, the at least two plurality of routes having different route directions, each point of the plurality of points having a traveling direction indicated by the positioning data; 
identifying points of the plurality of points on the digital map that are unmatched to the stored route trajectory along the at least two of the plurality of routes, the unmatched points being points separated from the routes by distances exceeding a first threshold distance, points located between the routes but inconsistent with the route directions, and points located on one of the routes but have directions inconsistent with the respective route directions; 
obtaining candidate transition points from the plurality of unmatched points on the digital map; 

aggregating the plurality of candidate transition points by applying a clustering algorithm; 
selecting a first cluster of points and a plurality of second clusters of points from the aggregated clusters of points; 
determining a confidence level of whether the first cluster of points are transition points indicating a transition between the at least two plurality of routes; 
classifying the first cluster of points based on the confidence level; 



wherein in response to the confidence level being below a threshold confidence, classifying the first cluster of points as a plurality of traveling points having a first direction; and 
in response to the confidence level being above the threshold confidence, classifying the first cluster of points as the transition points; and 
automatically adjusting the stored route trajectory based on the classification of the first cluster of points.
Claim 2
The method of claim 1, further comprising selecting a plurality of clusters of points from the aggregated cluster of points, and wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the first route and the second route and the plurality of second clusters of points are generated from positioning data obtained from a single object traveling on the first route and the second multiple times.
Claim 2
The method of claim 1, wherein the first cluster of points are generated from positioning data obtained from a plurality of the traveling objects traveling on the plurality of routes and the plurality of second clusters of points are generated from positioning data obtained from a single object traveling on the plurality of routes multiple times.
Claim 7
The method of claim 6, further comprising: in response to determining that one of the unmatched points is located on one of the first route and the second route, classifying the unmatched point as a traveling point having the route direction of the located route.
Claim 7
The method of claim 6, further comprising: in response to determining that one of the unmatched points is located on one of the at least two plurality of routes, classifying the unmatched point as a traveling point having the route direction of the located route.
Claim 17
The device of claim 9, further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points.
Claim 14
The device of claim 8, further comprising a transition micro-clusters clustering module for aggregating the candidate transition points, a real transition micro-clusters detector module for verifying a confidence in identifying clusters of points as transition points and a label calibration and merge module for classifying the cluster of points.


With respect to claims 9-10 and 15, please see the mapping above for claims 1-2 and 7 which are commensurate in scope to claims 8-16 and 17, with claims 8-16 being drawn to a device, which is claimed in claim 8 of US Patent No. 10,429,189 and claim 18 being drawn to a computer program product, which is drawn in claim 17 of US Patent No. 10,429,189.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664